Citation Nr: 0016220	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-00 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for low back syndrome with degenerative joint 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel

INTRODUCTION

The veteran had active service from April 1951 to April 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

Service connection for a low back syndrome with degenerative 
changes of the lumbosacral spine was granted in a March 1991 
rating decision, and a 40 percent evaluation was assigned.  
In June 1994, the RO received the veteran's request for an 
increased evaluation, which it denied in a December 1995 
rating decision.  The veteran then appealed this 
determination.  A 40 percent disability rating remains in 
effect and is the subject of this appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's low back syndrome, with degenerative joint 
disease, has been characterized as severe, with range of 
motion testing demonstrating severe limitation of motion.


CONCLUSION OF LAW

The schedular criteria for a 60 percent evaluation for the 
veteran's low back syndrome with degenerative joint disease 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  In 
evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Here, the veteran's low back syndrome, with degenerative 
joint disease, is addressed by the schedular criteria 
applicable to the musculoskeletal system.  See 38 C.F.R. 
§ 4.71a.  Specifically, the veteran's low back disability has 
been evaluated under Diagnostic Code 5292 (Spine, limitation 
of motion of, lumbar), Diagnostic Code 5293 (Intervertebral 
disc syndrome), and Diagnostic Code 5295 (Lumbosacral 
strain).  The veteran is currently evaluated as 40 percent 
disabled.  A 40 percent disability rating is the maximum 
provided for under Diagnostic Codes 5292 and 5295.

In this instance, however, Diagnostic Code 5293 provides for 
a maximum 60 percent evaluation.  Specifically, Diagnostic 
Code 5293 provides for a 40 percent evaluation where there is 
evidence of severe disability, with recurring attacks and 
intermittent relief, and a 60 percent evaluation where there 
is evidence of pronounced disability, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. § 4.40 and 4.45 (addressing disability of 
the musculoskeletal system and the joints, respectively) must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

II.  Factual Background

The veteran's VA treatment records (dated from June 1994 to 
April 1996) reflect the veteran's complaints of occasional 
low back spasm and of pain radiating into the right leg.  It 
was noted that the veteran had been provided with a cane, 
which was useful.  It was also noted that the veteran took 
Tylenol with codeine for his pain.  An August 1995 CT scan of 
the veteran's lumbosacral spine revealed a bulging L3-4 disc, 
which was slightly more present than previously.  This pushed 
the dural sac posteriorly slightly.  There was also decreased 
fat about the nerve rootlets to the right of this level.  At 
the L4-5 level, there was generalized bulging of the disc, 
with marked narrowing of the disc space.  At the L5-S1 level, 
there was no evidence of a herniated disc or of lateral 
recess narrowing.

At his RO hearing (conducted in October 1996), the veteran 
testified that his right leg gave out on him.  (Transcript 
(T.) at 2).  As a result, the veteran could not mow his own 
lawn or do his own maintenance work anymore.  (T. at 3).  The 
veteran indicated that he used a cane and that he had 
virtually no feeling in his right leg.  Id.  When asked how 
often he experienced pain in his right leg, the veteran 
answered every night.  (T. at 4).  The veteran stated that he 
took two Tylenol with codeine every night before bed, which 
provided him with four to five hours of sleep a night.  Id.  
He did not take more Tylenol, as he did not want to become 
addicted.  Id.  The veteran described his pain as starting in 
the right side of his back, which went down through his 
buttocks into the bottom part of his leg.  Id.  When asked if 
he experienced muscle spasms, the veteran stated that he had 
cramps.  (T. at 5).  The veteran also stated that he was 
never without his cane.  (T. at 7).  The veteran's service 
representative closed the hearing, stating that given the 
veteran's reported symptomatology, rating under 
intervertebral disc syndrome, Diagnostic Code 5293, was more 
appropriate.  (T. at 10).

The veteran's February 1998 VA examination reflects the 
veteran's reports that he took Tylenol III for pain and that 
he had had trouble with his right knee buckling since the 
1980s.  The veteran stated that he had used a cane for many 
years, but over the past six months, he had used a knee 
brace, so that he could walk without the use of the cane.  
The veteran walked a quarter mile a day, with a maximum 
distance of half-a-mile.  He was no more active than that.  
The veteran also reported that his pain was in the mid low 
back.  Physical examination with the use of the brace 
revealed a slow but not abnormal walk.  When the veteran took 
the brace off, he could not walk on either his heels or his 
toes.  It was noted that the veteran had a slight stoop and 
that he had lost his normal lumbar curve.  In fact, the 
veteran's lumbar spine was actually convexed.  The veteran 
had very little tenderness at the L5 level.  The veteran's 
back flexed to 20 degrees and extended to 10 degrees.  
Lateral flexion was to 15 degrees on each side, and rotation 
was to 10 degrees on each side.  Straight leg raising was 
zero degrees on the right and to 20 degrees on the left.  The 
veteran's patella and Achilles reflexes were normal and equal 
on each side, but no plantar reflex was elicited on either 
side.  It was noted that the veteran had boot-type anesthesia 
from a point about 20 centimeters from the hip.  It was also 
noted that the veteran had loss of feeling for the rest of 
the thigh, the leg, and all of the toes on his right side.  
However, the veteran had normal feeling in the left lower 
extremity.  The impression was low back syndrome, with severe 
disability, unchanged for many years.

III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board holds that a 60 
percent disability evaluation is warranted in this instance.

As discussed above, of the schedular criteria for application 
in this instance, only Diagnostic Code 5293 provides for an 
evaluation higher than the veteran's current 40 percent 
disability rating.  Specifically, Diagnostic Code 5293 
provides for a 40 percent evaluation where there is evidence 
of severe disability, with recurring attacks and intermittent 
relief, and a 60 percent evaluation where there is evidence 
of pronounced disability, with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

Here, the Board acknowledges that the veteran's low back 
syndrome was characterized as severe upon VA examination in 
February 1998 and that Diagnostic Code 5293 provides for a 40 
percent evaluation for severe disability, as compared to 
pronounced disability.  However, in this instance, the Board 
notes additional symptomatology that persuades the Board that 
the veteran's low back syndrome more nearly approximates 
pronounced disability under the criteria set forth in 
Diagnostic Code 5293.  

Specifically, the Board stresses that there is evidence of 
characteristic low back pain, as demonstrated by severely 
limited range of motion of the lumbar spine upon VA 
examination in February 1998.  Additionally, the veteran 
testified at his RO hearing that he experienced cramps, or in 
other words, muscle spasms, and his VA treatment records 
confirm this.  Further, as to neurological findings 
appropriate to the site of the diseased disc, the Board notes 
that upon VA examination in February 1998, the veteran had 
loss of feeling in the thigh, leg, and all the way down to 
his toes on the right side, that his straight leg raising was 
zero on his right side, and that no plantar reflex was 
elicited on either side.  Moreover, the record shows that the 
veteran regularly takes two Tylenol with codeine for control 
of his pain and that this provides him with, at the most, 
four to five hours of sleep a night.  As such, the veteran 
experiences little intermittent relief of his pain and other 
symptomatology.

In light of this additional symptomatology, then, the Board 
concludes that the veteran's low back syndrome with 
degenerative joint disease, more nearly approximates the 
schedular criteria required for pronounced disability under 
Diagnostic Code 5293 than that required for severe 
disability.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. 
§ 5107(b).

In reaching this determination, the Board stresses to the 
veteran that a 60 percent evaluation is the maximum provided 
for under any of the applicable schedular criteria in this 
instance, absent either complete bony fixation (ankylosis) of 
the spine or residuals of a fractured vertebra.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5285,5286, 5293 
(1999).

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.50 and their possible 
application.  Given that the Board has assigned the maximum 
disability rating available to the veteran under Diagnostic 
Code 5293, based on the evidence of record and applicable 
schedular criteria, any functional impairment experienced by 
the veteran has been compensated for to the greatest extent 
contemplated by VA regulation.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the August 1997 and March 1998 supplemental statements of the 
case, as he was provided with the applicable schedular 
criteria and informed of the reasons and bases for the RO's 
determinations.


ORDER

A 60 percent disability rating is granted for the veteran's 
low back syndrome, with degenerative joint disease, subject 
to the applicable provisions pertinent to the disbursement of 
monetary funds.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


 

